                                           Case 5:20-cv-07929-BLF Document 62 Filed 04/06/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     DANIEL ONN,                                         Case No. 20-cv-07929-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO STAY
                                   9             v.                                          DISCOVERY
                                  10     CARNIVAL CORP., et al.,
                                  11                    Defendants.                          [Re: ECF 45]
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Carnival Corp. has filed a motion to stay discovery in this case pending the
                                  14   Court’s hearing of its motion to dismiss. See Mot. to Stay, ECF 45. Carnival argues that all three
                                  15   of Plaintiff Daniel Onn’s claims fail as a matter of law, and its motion is potentially dispositive of
                                  16   the entire case. See id. Mr. Onn opposes this motion on the grounds that much of the discovery
                                  17   pertains to facts Carnival put at issue in its own motion to dismiss, and even if the Court grants
                                  18   Carnival’s motion, it will likely do so with leave to amend. See Opp’n ECF 52. For the reasons
                                  19   stated below, the Court DENIES this motion.
                                  20          “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of
                                  21   discovery when a potentially dispositive motion is pending.” In re Google Digital Advert.
                                  22   Antitrust Litig., No. 20-CV-03556-BLF, 2020 WL 7227159, at *1 (N.D. Cal. Dec. 8, 2020)
                                  23   (quoting Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 600 (D. Nev. 2011)). “Under Ninth Circuit
                                  24   law, ‘[a] party seeking a stay of discovery carries the heavy burden of making a ‘strong showing’
                                  25   why discovery should be denied.’” In re Google Digital Advert., 2020 WL 7227159, at *1
                                  26   (quoting Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990)). A district court has
                                  27   “wide discretion in controlling discovery,” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir.
                                  28   1988), and that discretion extends to staying discovery upon a showing of “good cause,” see Fed.
                                           Case 5:20-cv-07929-BLF Document 62 Filed 04/06/21 Page 2 of 2




                                   1   R. Civ. P. 26(c)(1)(A). “Good cause for staying discovery may exist when the district court is

                                   2   ‘convinced that the plaintiff will be unable to state a claim for relief.’” In re Google Digital

                                   3   Advert., 2020 WL 7227159, at *1 (quoting Wenger v. Monroe, 282 F.3d 1068, 1077 (9th Cir.

                                   4   2002)).

                                   5             Courts in this district have applied a two-pronged test to determine whether discovery

                                   6   should be stayed pending resolution of a dispositive motion. See, e.g., Singh v. Google, Inc., No.

                                   7   16-CV-03734-BLF, 2016 WL 10807598, at *1 (N.D. Cal. Nov. 4, 2016). First, “a pending motion

                                   8   must be potentially dispositive of the entire case, or at least dispositive on the issue at which

                                   9   discovery is directed.” Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 220 F.R.D.

                                  10   349, 351 (N.D. Cal. 2003). Second, “the court must determine whether the pending motion can be

                                  11   decided absent additional discovery.” Id. at 352. “If the Court answers these two questions in the

                                  12   affirmative, a protective order may issue. However, if either prong of this test is not established,
Northern District of California
 United States District Court




                                  13   discovery proceeds.” Id. In applying this two-factor test, the court must take a “preliminary peek”

                                  14   at the merits of the pending motion to assess whether a stay is warranted. Tradebay, 278 F.R.D. at

                                  15   602.

                                  16             Here, the Court has taken a preliminary peek at the briefing on Carnival’s motion to

                                  17   dismiss. The Court finds contested issues that prevent it from ruling at this time, before the motion

                                  18   is heard, that it is potentially dispositive of the entire case. Accordingly, Carnival has not made the

                                  19   requisite “strong showing” needed to carry the “heavy burden” of demonstrating good cause that

                                  20   discovery should be stayed. The Court is not convinced that Mr. Onn will be unable to state a

                                  21   claim for relief. Accordingly, the Court DENIES the motion.

                                  22             IT IS SO ORDERED.

                                  23

                                  24   Dated: April 6, 2021

                                  25                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          2
